                             Case 2:20-cv-01727-DWL Document 1 Filed 09/03/20 Page 1 of 5



                        TODD A. RIGBY SB #013383
                    1   Todd.Rigby@lewisbrisbois.com
                        SHAWN M. PETRI SB #022642
                    2   Shawn.Petri@lewisbrisbois.com
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3   Phoenix Plaza Tower II
                        2929 North Central Avenue, Suite 1700
                    4   Phoenix, Arizona 85012-2761
                        Telephone: 602.385.1040
                    5   Facsimile: 602.385.1051
                        Firm email: azdocketing@lewisbrisbois.com
                    6   Attorneys for Defendant Lowe’s Home Centers, LLC

                    7                              IN THE UNITED STATES DISTRICT COURT
                    8                                             DISTRICT OF ARIZONA
                    9
                   10 Allen Lee, a married man, filing                      No.
                      individually;
                   11                                                       NOTICE OF REMOVAL
                                    Plaintiff,
                   12
                             vs.
                   13
                      Lowe’s Home Centers, LLC, a North
                   14 Carolina limited liability company; Does I-
                      V
                   15
                                    Defendants.
                   16
                   17            PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. Sections 1332 and 1441(b),
                   18 Defendant Lowe’s Home Centers, LLC (“Defendant”), contemporaneously with the filing
                   19 of this Notice, is effecting the removal of the below referenced action from the Maricopa
                   20 County Superior Court, State of Arizona, to the United States District Court. The removal is
                   21 based, specifically on the following grounds:
                   22                                 PLEADINGS, PROCESS, AND ORDERS
                   23            1.        On July 17, 2020, Plaintiff Allen Lee (“Plaintiff”) commenced the above-
                   24 entitled civil action in the Superior Court for the County of Maricopa by filing a Complaint
                   25 therein entitled Allen Lee v. Lowes Home Centers LLC, Case No. CV2020-008299.
                   26            2.        The above-referenced documents were personally served on Defendant’s
                   27 statutory agent for service of process on August 18, 2020, and received by Defendant on
LEWIS              28 August 18, 2020.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4847-8695-3417.1
                             Case 2:20-cv-01727-DWL Document 1 Filed 09/03/20 Page 2 of 5




                    1            3.        A copy of the state court docket and all state court filings are included in
                    2 Exhibit “A,” attached hereto, pursuant to LRCiv 3.6(b).
                    3            4.        The attached exhibits constitute all process, pleadings, and orders served upon
                    4 Defendant in this matter.
                    5                                                DIVERSITY
                    6            A.        Citizenship
                    7            5.        This is a civil action over which this Court has original jurisdiction under 28
                    8 U.S.C. § 1332, in that it is a civil action where the matter in controversy exceeds the sum
                    9 of $75,000.00, exclusive of interest and costs, and is between citizens of different states. See
                   10 Complaint – Exhibit "A." Accordingly, this action is one that may be removed to this Court
                   11 by Defendant pursuant to 28 U.S.C. § 1441.
                   12            6.        Plaintiff was, at the time of the filing of this action, and presently remains, a
                   13 resident and citizen of the State of Arizona. See Complaint – Exhibit “A” ¶ 1.
                   14            7.        Defendant Lowe’s Home Centers, LLC is a limited liability company. The
                   15 citizenship of a limited liability company, for purposes of diversity jurisdiction, is the
                   16 citizenship of its members. Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
                   17 899 (9th Cir. 2006). Lowe’s Home Centers, LLC is a manager-managed limited liability
                   18 company with its only member being Lowe’s Companies, Inc. Lowe’s Companies, Inc. is
                   19 a North Carolina corporation and is incorporated in North Carolina with its principal place
                   20 of business in North Carolina. Accordingly, Lowe’s Home Centers, LLC is a citizen of the
                   21 State of North Carolina. Therefore, complete diversity of citizenship exists as between
                   22 Plaintiff and Defendant.
                   23            B.        Fictitious Does
                   24            8.        Defendants Does I-V are wholly fictitious. The Complaint does not set forth
                   25 the identity or status of any said fictitious defendants. The naming of said fictitious
                   26 defendants does not destroy the diversity of citizenship between the parties in this action and
                   27 are to be disregarded. 28 U.S.C. § 1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686,
LEWIS              28 690-691 (9th Cir. 1998). Accordingly, the mere fact that the complaint makes reference to
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4847-8695-3417.1                                   2
                             Case 2:20-cv-01727-DWL Document 1 Filed 09/03/20 Page 3 of 5




                    1 fictitious defendants does not destroy diversity jurisdiction and does not preclude this action
                    2 from being properly removed to this Court.
                    3                                     AMOUNT IN CONTROVERSY
                    4            9.        Plaintiff’s Complaint sets forth a cause of action for negligence. See Complaint
                    5 – Exhibit “A”.
                    6            10.       Plaintiff alleges that on or about July 20, 2018, while shopping at the Lowe’s
                    7 located at 4300 South Arizona Avenue, Chandler, Arizona, Plaintiff sustained an injury.
                    8            11.       Upon information and belief, Plaintiff alleges that he sustained injuries to both
                    9 rotator cuffs and his bicep tendon. He designated this matter as a Tier 3 case. See Complaint
                   10 – Exhibit “A” ¶ 1. As a Tier 3 case, Plaintiff is asserting the case in controversy exceeds
                   11 $300,000.
                   12            12.       As a result of Plaintiff’s claimed injuries, the amount in controversy exceeds
                   13 the $75,000.00 statutory minimum. Therefore, federal jurisdiction is proper.
                   14                                     TIMELINESS OF REMOVAL
                   15            13.       This Notice of Removal is timely filed in that it has been filed within thirty
                   16 (30) days after receipt of Plaintiff s Complaint, which indicated that the matter is removable.
                   17 28 U.S.C. §1446(b)(1). Further, the instant removal is within one year of the commencement
                   18 of the underlying action as required by 28 U.S.C. § 1446(c)(1).                  As noted, Plaintiff
                   19 commenced this action on July 17, 2020, and Defendant was served with Summons and
                   20 Complaint on August 18, 2020.
                   21            14.       For the foregoing reasons, this Court has original jurisdiction under 28 U.S.C.
                   22 §§ 1332 and 1441(b).
                   23            15.       A copy of this Notice of Removal has been filed with the Maricopa County
                   24 Superior Court and mailed to Plaintiff and their counsel as well. Attached as Exhibit “B.”
                   25            DATED this 3rd day of September, 2020.
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4847-8695-3417.1                                   3
                             Case 2:20-cv-01727-DWL Document 1 Filed 09/03/20 Page 4 of 5



                                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                    1
                    2
                    3                                     By:       /s/ Shawn M. Petri
                    4                                               Todd A. Rigby
                                                                    Shawn M. Petri
                    5                                               Attorneys for Defendant Lowe’s Home
                                                                    Centers, LLC
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4847-8695-3417.1                        4
                             Case 2:20-cv-01727-DWL Document 1 Filed 09/03/20 Page 5 of 5



                                                       CERTIFICATE OF SERVICE
                    1
                    2            I hereby certify that on September 3, 2020, I electronically transmitted the attached
                    3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                    4 Notice of Electronic Filing and deposited the same in the U.S. Mail to the following
                    5 CM/ECF registrants:
                    6
                    7 Mack T. Jones
                      JONES RACZKOWSKI
                    8 2141 East Camelback Road, Ste 100
                      Phoenix, Arizona 85016
                    9 Attorneys for Plaintiff
                   10
                   11    /s/ Laura M. Nagelkirk
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4847-8695-3417.1                               5
